UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5181


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE FIDEL DE PAZ-LOPEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00014-CCB-2)


Submitted:   January 26, 2011             Decided:   February 24, 2011


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


A. D. Martin, LAW OFFICE OF ANTHONY D. MARTIN, Greenbelt,
Maryland, for Appellant.     Judson T. Mihok, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose Fidel de Paz-Lopez appeals his convictions and

114-month sentence imposed following his guilty plea, pursuant

to   a   written       plea    agreement,         to       one    count    of     conspiracy        to

interfere with commerce by robbery, in violation of 18 U.S.C.

§ 1951 (2006); and use of a firearm in furtherance of a crime of

violence      and     aiding     and    abetting,           in    violation        of    18   U.S.C.

§§ 924, 2 (2006).              The district court sentenced Paz-Lopez to

thirty    months’         imprisonment           on   the        robbery    conspiracy,          plus

eighty-four         consecutive        months’         imprisonment          on    the    firearms

count.

              Counsel         filed      a       brief          pursuant      to        Anders      v.

California,         386   U.S.    738    (1967),            stating       that    there       are   no

meritorious         grounds      for    appeal,        but        alleging       the    Government

acted    in     bad    faith     by    failing         to       debrief    Paz-Lopez          and   to

consider        a    downward     departure            pursuant       to     U.S.       Sentencing

Guidelines Manual § 5K1.1 (2006).                           The Government has filed a

motion     to       dismiss    the     appeal         on     the    basis        that    Paz-Lopez

explicitly waived his right to appeal his sentence in the plea

agreement.          Paz-Lopez opposes the motion, contending that he did

not knowingly agree to the waiver, and that even if the waiver

is valid, the Government’s bad faith refusal to provide him an

opportunity to cooperate is a claim beyond the scope of the

waiver.         Paz-Lopez        filed       a   pro       se    supplemental           brief    also

                                                  2
challenging the Government’s failure to debrief him and move for

a downward departure based on substantial assistance.                         Paz-Lopez

also contends counsel rendered ineffective assistance by failing

to explain the consequences of his plea.

              We review the validity of a waiver de novo.                        United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                         A waiver is

valid if the defendant’s agreement to the waiver was knowing and

voluntary.      United States v. Marin, 961 F.2d 493, 496 (4th Cir.

1992); United States v. Wessells, 936 F.2d 165, 167 (4th Cir.

1991).        To     determine        whether      a   waiver      is    knowing     and

intelligent,       we    examine      “the    totality     of    the    circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                    United States v. General, 278

F.3d   389,    400      (4th   Cir.   2002)      (internal      quotation    marks   and

citation      omitted).         Generally,        if   a   district      court     fully

questions a defendant regarding the waiver of appellate rights

during the Fed. R. Crim. P. 11 colloquy, the waiver is valid and

enforceable.         United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).

              At the plea hearing, the district court fully complied

with Fed. R. Crim. P. 11, and specifically ensured that Paz-

Lopez understood and agreed to the appellate waiver provision.

Accordingly, we find that Paz-Lopez knowingly and voluntarily

                                             3
entered his guilty plea and that his appellate waiver was also

knowing and voluntary.

              We will enforce a valid waiver so long as “the issue

being appealed is within the scope of the waiver.”                     Blick, 408

F.3d at 168.      Paz-Lopez explicitly waived his “right to appeal

any    sentence   within    or   below       the    advisory   guidelines     range

resulting from an adjusted offense level of 19, with a seven

year consecutive sentence. . . .”                  Thus, Paz-Lopez’s appeal of

his    within-guidelines       sentence       resulting     from    his   adjusted

offense level of nineteen falls within the scope of that waiver.

Accordingly, we grant in part the Government’s motion to dismiss

the appeal.

              The appellate waiver does not, however, foreclose a

claim of ineffective assistance of trial counsel.                    Johnson, 410

F.3d at 151.       Nor does it preclude our Anders review of the

integrity of the Rule 11 proceeding.                Therefore, we deny in part

the Government’s motion to dismiss the appeal.                  A defendant may

raise a claim of ineffective assistance of counsel “on direct

appeal if and only if it conclusively appears from the record

that his counsel did not provide effective assistance.”                      United

States v. Martinez, 136 F.3d 972, 979 (4th Cir. 1998).                    We find

that    the   record    does   not    conclusively       establish    that    trial

counsel’s      assistance      fell   below        an   objective    standard   of

reasonableness.        Accordingly, we decline to consider this claim

                                         4
on direct appeal.            Finally, to the extent Paz-Lopez claims that

the   Government         breached    the      plea   agreement     and    acted   in   bad

faith    in    declining      the    opportunity       for   him   to     cooperate    and

perhaps       earn   a     reduction     in   his    sentence,     we    conclude   these

claims are squarely contradicted by the record.                          Wade v. United

States, 504 U.S. 181, 184-87 (1992).

               In accordance with Anders, we have reviewed the entire

record in the case and have found no meritorious issues for

appeal outside the scope of the appellate waiver.                          We therefore

affirm Paz-Lopez’s convictions and dismiss the appeal of his

sentence.       This court requires that counsel inform Paz-Lopez, in

writing,       of    the    right   to   petition      the   Supreme      Court   of   the

United States for further review.                    If Paz-Lopez requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Paz-Lopez.

               We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented     in    the    materials

before    the       court    and    argument       would   not   aid     the   decisional

process.

                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART




                                               5